186 F.2d 310
UNITED STATES of America, Appellant,v.John MUSTER, as Trustee in Bankruptcy of the Estate of HarryJ. Murphy, Bankrupt.
No. 14259.
United States Court of Appeals Eighth Circuit.
Dec. 27, 1950.

Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Slack, Sp. Asst. to Atty. Gen. and Sam M. Wear, U.S. Atty., Kansas City, Mo., for appellant.
Gene Thompson, Maryville, Mo., and O. W. Watkins, St. Joseph, Mo., for appellee.
PER CURIAM.


1
Motion of appellant to confirm late docketing of appeal and filing of transcript of record denied and appeal from District Court dismissed, on motion of appellee.